          Case 1:19-cr-00339-RA Document 47
                                         46 Filed 10/05/20
                                                  10/02/20 Page 1 of 1




                                                                        Application granted.
VIA ECF
                                                                        SO ORDERED.
October 2, 2020

The Honorable Ronnie Abrams,
 United States District Judge                                           ______________________
United States District Court for the Southern District of New York      Ronnie Abrams, U.S.D.J.
Thurgood Marshall U.S. Courthouse                                       October 5, 2020
40 Foley Square
New York, NY 10007

              Re:     United States v. Ajit Singh, et al., Case No. 19-cr-339 (RA)

Dear Judge Abrams:

       This firm represents Defendant Ajit Singh in the above-referenced matter. Together with
our co-counsel, Steven Brill, the attorney for Gulsahil Singh, we respectfully request a
modification of the respective bail conditions of Ajit and Gulsahil Singh.

        Counsel has consulted with the Government and Pretrial Services. In the interest of
clarity for all parties involved, we respectfully request that the bail conditions for Ajit and
Gulsahil Singh be modified to allow a curfew enforced by location monitoring permitting them
to leave home from 6:00 am to 10:00 pm, all days of the week.

        We have consulted with the Government and they consent to this request. We have
notified Pretrial Services regarding this matter and they do not object to this request.

       Thank you for your consideration in this matter.

                                                           Respectfully,



                                                           Michael Baldassare




cc:    Juliana Murray, AUSA
       Steven Brill, Attorney for Gulsahil Singh
